NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JOHN-PIERRE BANEY,
                   Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2013-3088
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA4324120108-I-1.
                ______________________

              Decided: October 15, 2013
               ______________________

   JOHN-PIERRE BANEY, of Seagoville, Texas, pro se.

   MICHAEL A. CARNEY, General Attorney, Office of the
General Counsel, Merit Systems Protection Board, of
Washington, DC, for respondent. With him on the brief
was BRYAN G. POLISUK, General Counsel.
               ______________________

      Before RADER, Chief Judge, LOURIE, and MOORE,
                     Circuit Judges.
2                                             BANEY   v. MSPB



PER CURIAM.
   John-Pierre Baney appeals from the final order of the
Merit Systems Protection Board (Board) dismissing his
appeal for lack of jurisdiction. Baney v. Dep’t of Justice,
No. DA-4324-12-0108-I-1 (M.S.P.B. Feb. 4, 2013) (Final
Order). For the reasons discussed below, we affirm.
                       BACKGROUND
     Mr. Baney was employed by the Bureau of Prisons
(BoP) at the Federal Correctional Institution in Seago-
ville, Texas (FCI Seagoville) and served in the U.S. Coast
Guard Reserve for thirty-three years. Mr. Baney filed an
appeal with the Board, alleging that the BoP retaliated
against him for “filing many . . . appeals” against it under
the Uniformed Services Employment and Reemployment
Rights Act of 1994 (USERRA). Mr. Baney sought damag-
es for all of the absent without leave (AWOL) charges
made against him after his return from active duty, as
well as for the adverse actions taken “by all the Wardens
at FCI Seagoville.” In a subsequent submission, Mr.
Baney challenged the issuance of “another disciplinary
action” for “eleven and a half hours AWOL” that occurred
“more than three years ago.” Mr. Baney also alleged that
he had been discriminated against “because of his . . .
obligation to [serve in] the uniformed services . . . .”
     The Administrative Judge (AJ) issued an order in-
structing Mr. Baney to show cause why his “eleven and a
half hours AWOL” claim was not barred under the doc-
trine of collateral estoppel in light of previous Board
decisions addressing other AWOL claims Mr. Baney had
filed. Baney v. Dep’t of Justice, No. DA-4324-12-0108-I-1,
Order at 2 (M.S.P.B. June 5, 2012). The order also di-
rected Mr. Baney to “specifically identify” the adverse
actions he believed had been taken against him in viola-
tion of his USERRA rights. Id. Mr. Baney’s response did
not explain why his AWOL claim was not barred by
collateral estoppel or identify the specific adverse actions
BANEY   v. MSPB                                           3



underlying his other claims. It did, however, include an
additional allegation that he was erroneously charged
“208 hours of annual leave while on 30 days of active
military duty.”
     The AJ issued an Initial Decision dismissing the case
for lack of jurisdiction. Baney v. Dep’t of Justice, No. DA-
4324-12-0108-I-1, Order at 1 (M.S.P.B. June 21, 2012).
The AJ determined that Mr. Baney’s leave-related claims
were barred under the doctrine of collateral estoppel. Id.
at 4. The AJ dismissed Mr. Baney’s remaining claims as
“frivolous” and “too vague to even characterize.” Id. at 5.
    Mr. Baney petitioned the Board, which issued a Final
Order affirming the AJ’s decision. Final Order at 2-3.
Mr. Baney appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
     We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.”
5 U.S.C. § 7703(c). Whether the Board has jurisdiction to
adjudicate an appeal is a question of law, which we review
de novo. Stoyanov v. Dep’t of the Navy, 474 F.3d 1377,
1379 (Fed. Cir. 2007). Mr. Baney has the burden of
establishing the Board’s jurisdiction by a preponderance
of the evidence. Id. Collateral estoppel applies when (1)
the issue presented is identical to the issue previously
adjudicated, (2) that issue was “actually litigated” in the
prior case, (3) the previous determination of that issue
was necessary to the end decision, and (4) the party
precluded was fully represented in the prior action.
Kroeger v. U.S. Postal Serv., 865 F.2d 235, 239 (Fed. Cir.
1988).
4                                             BANEY   v. MSPB



    On appeal, Mr. Baney does not challenge the Board’s
determination that collateral estoppel bars his leave-
related claims. We agree with the Board that Mr. Baney’s
claims are barred by collateral estoppel because they
challenge the same issues that Mr. Baney actually litigat-
ed and that were necessary to the decisions in previous
proceedings. See, e.g., Baney v. Dep’t of Justice, 409 F.
App’x 319 (Fed. Cir. 2010) (finding no USERRA violation
for charging Mr. Baney with eleven and a half hours of
AWOL in November 2008); Baney v. Dep’t of Justice, 263
F. App’x 892 (Fed. Cir. 2008) (finding no USERRA viola-
tion for charging Mr. Baney with 23 days of leave while
on active military duty for 30 days); see also Baney v.
Dep’t of Justice, 327 F. App’x 895 (Fed. Cir. 2009) (holding
that Mr. Baney’s challenge to being charged with 208
hours of annual leave while on active military duty for 30
days was barred by the res judicata effects of our 2008
decision). Accordingly, we affirm the Board’s decision
dismissing Mr. Baney’s leave-related claims as barred by
collateral estoppel.
    The Board did not err in dismissing Mr. Baney’s re-
maining claims. These claims merely allude to various
acts of alleged agency misconduct without providing any
details regarding the events underlying the allegations,
even after Mr. Baney was ordered by the AJ to provide
these details. We thus affirm the Board’s decision to
dismiss these claims.
                       CONCLUSION
     We affirm the Board’s dismissal of Mr. Baney’s appeal
for lack of jurisdiction.
                       AFFIRMED